Citation Nr: 1212480	
Decision Date: 04/05/12    Archive Date: 04/11/12	

DOCKET NO.  06-24 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness or service connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had periods of active service from December 1970 to December 1974 and from April 1975 to April 1993.  This included service in the Persian Gulf Theater of Operations during Operation Desert Shield/Storm.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VARO in Huntington, West Virginia.  Multiple issues were being developed for appellate review.  Appellant withdrew most of the issues at the RO and granted service connection for some issues, they are no longer before the Board.

This appeal is REMANDED to the RO by way of the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran should further action be required.


REMAND

The Veteran's service personnel records reflect that he was ordered to active duty in support of Operation Desert Shield/Desert Storm, and had service in Southwest Asia during the Persian Gulf War.  He has filed a claim for disabilities that include chronic fatigue syndrome.  He contends that he has developed chronic fatigue syndrome secondary to his service-connected disabilities.

The Board notes that under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2011), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest at any time prior to December 31, 2016.  That qualifying chronic disability is either an undiagnosed illness or a medically unexplained chronic multisymptom illness such as chronic fatigue syndrome.  Signs and symptoms that may be manifestations of undiagnosed illness or a medically unexplained chronic multisymptom illness include neuropsychological signs or symptoms and sleep disturbances.  See 38 C.F.R. § 3.317.  The Veteran has described sleep difficulty and the Board believes he is entitled to an examination as to the etiology of his difficulty sleeping.  The claims file contains statements dated in 2005 and 2006 from a private physician whose various impressions of the Veteran included "chronic fatigue, etiology unclear.  So far studies have been normal."

In view of the foregoing, this portion of the case is REMANDED for the following:

1.  Schedule the Veteran for an examination by an examiner knowledgeable in chronic fatigue syndrome for the purpose of determining the nature and etiology of his claimed fatigue syndrome.  All necessary tests and studies should be accomplished.  The claims file should be reviewed by the examiner, and this should be so indicated in the examination report.  The examiner is asked to elicit current symptomatology from the Veteran, to include those regarding his claimed sleep difficulties, and identify all appropriate clinical diagnoses.  If any symptoms cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology and explain why it cannot be so attributed.  If a known clinical diagnosis is found to be responsible for the symptomatology, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) such diagnosis is etiologically related to the Veteran's military service.  The complete rationale for any opinion expressed should be provided.  The examiner is advised that the Veteran is competent to report symptoms, and that his reports must be taken into account in formulating the requested opinion.  

2.  The RO should then readjudicate the claim for service connection for chronic fatigue syndrome.  Should the benefit sought be denied, the Veteran and his representative must be provided with a supplemental statement of the case which contains notice of all relevant actions taken on the claim for benefits.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if otherwise in order.  The Board intimates no opinion as to any final outcome warranted.  The Veteran is to be advised that the consequences for failure to report for any VA exam without good cause may include denial of his claim.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                     ______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).






